Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 9/29/2021. Claims 2, 3, 5 and 6 are amended. Claim 1 is cancelled. Claims 2-20 are pending. 
Allowable Subject Matter
Claims 2-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for biometric verification utilizing rich credentials. 

The terminal disclaimer filed on 9/29/2021, disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted on 9/29/2021.  The terminal disclaimer has been recorded.

The examiner notes for the record that in Office Action mail date 7/9/2021, the examiner objected to applicant’s dependent claim 2 as being dependent upon a rejected base but would be allowable if the dependent claim was rewritten into independent form including all of the limitations of the base claim and any intervening claims. As such, the examiner contends that applicant’s claim 2 in applicant’s claim set submitted on 9/29/2021, has been rewritten into independent form to include all of the limitation(s) its cancelled base claim. Additionally, the examiner contends that the applicant has incorporated the claim feature(s) of claim 2 into applicant’s other independent claims. Therefore the examiner finds applicant’s claim amendment(s) sufficient to overcome the teachings of prior art reference(s), Sudia (US Patent Publication No. 2005/0114666) and Takahashi et al (US Patent Publication No. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks –Specification (Title) 
The examiner withdraws the objection in view of applicant’s title amendment. 
Examiner’s Remarks –Double Patenting 
The examiner withdraws the rejection made under Double Patenting in view of applicant’s Terminal Disclaimer approved on 9/29/2021. 
Examiner’s Remarks – Rejection made under 35 USC §103
The examiner finds applicant’s remarks persuasive and therefore withdraws the rejection made under 35 USC §103. 
Art Made of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Deng; Leiwen et al. (US Patent Publication No. 2010/0122082) and Johnson; Stephen et al. (US Patent Publication No. 8,051.105).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497